Exhibit 10.1
 
[vlncheader.jpg]
 
 

Mr. Carl E. Berg January 13, 2012

Berg & Berg Enterprises, LLC.
10050 Bandley Drive
Cupertino, CA 95014


Re: Share Purchase


Dear Mr. Berg:


This letter agreement confirms Berg & Berg Enterprises, LLC’s (“Berg & Berg”)
instructions to apply the outstanding principal and interest on the $2,000,000
loan dated October 24, 2011, to Valence Technology, Inc. (the “Company”), from
Berg & Berg to the Company, to the purchase of shares of the Company. The
aggregate of the outstanding principal and interest on January 13, 2012, is
$2,015,726.03, which provides a sale of two million seventy eight thousand and
sixty eight (2,078,068) shares of the Company’s common stock at a per share
price of $0.97, the closing bid price of the Company’s common stock on the
NASDAQ Capital Market on January 13, 2012.


These above noted Shares were offered and sold in a transaction exempt from the
registration requirements of the Securities Act of 1933, as amended (the
“Securities Act”). Berg & Berg understands that the Shares are “restricted
securities” and have not been registered under the Securities Act or any
applicable state securities law. Berg & Berg is acquiring the Shares as
principal for its own account and not with a view to or for distributing or
reselling such Shares or any part thereof in violation of the Securities Act or
any applicable state securities law; has no present intention of distributing
any of such Shares in violation of the Securities Act or any applicable state
securities law; and has no direct or indirect arrangement or understandings with
any other persons to distribute or regarding the distribution of such Shares in
violation of the Securities Act or any applicable state securities law. Berg &
Berg is an “accredited investor” as defined under Regulation D promulgated under
the Securities Act.
 


Sincerely,
VALENCE TECHNOLOGY, INC. 
 
 
   
ACCEPTED AND AGREED:
Berg & Berg, LLC.
 
/s/ Roger A Williams
   
/s/ Carl E. Berg
 
Roger A Williams
   
Carl E. Berg
 
Vice President of Law and Secretary
   
Managing Member
 
 
 
 
        /s/ Donald E. Gottschalk         Donald E. Gottschalk
Acting Chief Financial Officer
       

 